FILE COPY




  BRIAN QUINN
   Chief Justice
                                    Court of Appeals                                     VIVIAN LONG
                                                                                             Clerk

PATRICK A. PIRTLE
      Justice                         Seventh District of Texas
                                                                                       MAILING ADDRESS:
 JUDY C. PARKER                     Potter County Courts Building                        P. O. Box 9540
     Justice                                                                               79105-9540
                                     501 S. Fillmore, Suite 2-A
                                     Amarillo, Texas 79101-2449
                                                                                         (806) 342-2650
                                    www.txcourts.gov/7thcoa.aspx

                                         November 7, 2019

Eric Coats                                          Warren L. Clark
Attorney at Law                                     Assistant Criminal District Attorney
1716 South Polk Street                              Randall County Justice Center
Amarillo, TX 79102                                  2309 Russell Long Boulevard, Suite 120
* DELIVERED VIA E-MAIL *                            Canyon, TX 79015
                                                    * DELIVERED VIA E-MAIL *
Jawone O'Neal Lee Riles
TDCJ-ID #02257072
Fort Stockton Unit
1536 IH-10 East
Fort Stockton, TX 79735

RE:      Case Number: 07-19-00153-CR, 07-19-00154-CR;
         Trial Court Case Number: 27,687-B, 28,575-B

Style: Jawone ONeal Lee Riles v. The State of Texas

Dear Counsel and Mr. Riles:

         The Court this day issued an opinion and judgment in the captioned cause. TEX. R. APP.
P. 48.

        In addition, pursuant to Texas Government Code, Sec. 51.204(b)(2), exhibits on file with
this Court, if any, will be destroyed three years after final disposition of the case or at an earlier
date if ordered by the Court.

                                                      Very truly yours,

                                                      Vivian Long
                                                      VIVIAN LONG, CLERK

 xc:      Honorable John B. Board (DELIVERED VIA E-MAIL)
          Joel Forbis (DELIVERED VIA E-MAIL)